Citation Nr: 0936127	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss from August 30, 2001 to January 7, 
2005. 

3.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss from January 7, 2005 to May 21, 2005. 

4.  Entitlement to a rating in excess of 70 percent for a 
bilateral heating loss from May 21, 2005 to August 1, 2007

5.  Whether reduction in the rating for service connected 
bilateral hearing loss from 70 percent to 10 percent was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1945 to 
August 1946, from October 1948 to October 1957, and from 
December 1957 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a 
February 2005 decision, the RO granted service connection for 
tinnitus and assigned a 10 percent rating, effective August 
30, 2001 and granted service connection for hearing loss and 
assigned a 10 percent rating effective August 30, 2001, and a 
20 percent rating effective January 7, 2005.  In an April 
2006 decision, the RO increased the Veteran's rating for 
bilateral hearing loss to 70 percent, effective May 21, 2005.  
In a May 2007 decision, the RO decreased the Veteran's rating 
for bilateral hearing loss to 10 percent effective August 1, 
2007. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260. 

3.  For the time period from August 30, 2001 to January 7, 
2005, bilateral hearing loss is manifested by no worse than 
Level X hearing loss for VA purposes in the right ear and by 
no worse than Level I hearing loss for VA purposes in the 
left ear.

4.  For the time period from January 7, 2005 to May 21, 2005, 
bilateral hearing loss is manifested by no worse than Level X 
hearing loss for VA purposes in the right ear and by no worse 
than Level III hearing loss for VA purposes in the left ear.

5.  The RO's decision to reduce the Veteran's evaluation for 
bilateral hearing loss from 70 percent disabling to 10 
percent was supported by the evidence contained in the record 
at the time of the reduction and was made in compliance with 
applicable due process laws and regulations.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  For the time period from August 30, 2001 to January 7, 
2005, the criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2008).

3.  For the time period from January 7, 2005 to May 21, 2005, 
the criteria for a disability rating in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2008).

6.  The May 2007 rating decision reducing the disability 
rating for bilateral hearing loss from 70 percent disabling 
to 10 percent was in accordance with the law, and the Veteran 
is not entitled to restoration of a 70 percent disability 
rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 4.71a, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in September 2001.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
December 2001, January 2003, and June 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Subsequently, the 
claims were reviewed and a supplemental statement of the case 
(SSOC) was issued in August 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

The claim for an increased evaluation for bilateral hearing 
loss is a downstream issue from the grant of service 
connection, and was raised in a notice of disagreement.  As 
such, no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement".  Therefore the 
requirements of VCAA have been fulfilled.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in June 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and all relevant VA and private 
treatment records pertaining to his claims have been obtained 
and associated with his claims file.  He has also been 
provided with multiple VA medical examinations to assess the 
current state of his service-connected bilateral hearing 
loss.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Increased Evaluation for Tinnitus

In February 2005, the RO granted entitlement to service 
connection for tinnitus and assigned a 10 percent rating for 
that disability under Diagnostic Code 6260.  In December 
2005, the Veteran filed a notice of disagreement with the 
RO's rating decision.


6260
Tinnitus, recurrent
10
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2008)

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus. VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

In this case, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260 (2007).  
As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  See Manning v. Principi, 16 Vet. App. 534, 542- 
543 (2002).



Increased Rating for Hearing Loss

Law and Regulations for Bilateral Hearing Loss

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz.  The rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal auditory acuity to level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (2008).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of level I.  See 
38 C.F.R. § 4.85(f) (2008).

When the puretone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.86(a) (2008).   

When the pure tone thresholds are 30 decibels or less at 1000 
Hz and 70 decibels or more at 2000 Hz, the rating specialist 
will likewise determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  See 38 
C.F.R. § 4.86(b) (2008).   

Factual Background

The Veteran was granted service connection for a bilateral 
hearing loss and tinnitus in a February 2005 RO decision.  
The action was based on a January 2005 VA fee-basis 
examination which found sensorineural hearing loss which was 
more likely than not incurred while exposed to loud sound in 
the military.  

In a July 2002 VA fee-based audiology examination, pure tone 
thresholds, in decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
100
110
100
100
105
103.75
LEFT
50
50
60
55
50
53.75

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and 100 percent in the left ear.

During a January 2005 VA fee-based audiology examination, the 
Veteran complained that he sometimes felt dizziness, which he 
described as a sense of imbalance.  He also related that he 
had to turn up the volume on his TV to hear it, and that he 
sometimes missed parts of conversations which had to be 
repeated to him.  On testing, pure tone thresholds, in 
decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
90
100
95
95
95
96.25
LEFT
45
45
70
65
60
60

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and 88 percent in the left ear.

In a May 2005 VA progress note, the Veteran complained of 
reduced hearing sensitivity in both ears, worse in his right 
ear.  Pure tone thresholds, in decibels, were reported as 
follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
80
90
100
95
100
--
LEFT
30
40
55
60
55
--
Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 40 percent in the left ear.

During a November 2006 VA fee-based audiology examination, 
the Veteran complained of dizziness that caused him to be 
unsteady and fall to the left.  On testing, pure tone 
thresholds, in decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
110
110
110
110
110
110
LEFT
40
45
60
60
60
56.25

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 94 percent in the left ear.

The Veteran was also followed by private examiners for his 
bilateral hearing loss.  Reports of these examinations dated 
in February 2001, November 2001, November 2002, June 2003, 
July 2004 and June 2007, as well as earlier reports, were 
provided.  However, these reports are comprised of 
uninterpreted graphic representations of audiometric data.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may 
not interpret graphical representations of audiometric data).  
The Board, however, can take into account any diagnoses 
provided by the audiologists.  In this case, it was noted by 
the examiner in November 2001 that speech recognition scores 
were poor bilaterally.  In November 2002, the examiner noted 
that the Veteran's hearing sensitivity in the right ear had 
remained stable since November 1999, but that there was a 
significant decrease on hearing threshold at low frequencies 
on the left.  In June 2003, the examiner diagnosed moderate 
to moderately severe sensorineural hearing loss on the left, 
with a severe to profound sensorineural hearing loss on the 
right.  No comments were provided in the July 2004 or June 
2007 reports.   

Analysis

For the Time Period From August 30, 2001 to January 7, 2005

Applying the results of the July 2002 fee-based examination 
to the Table VI chart (as well as Table VIa applicable to 
right ear findings due exceptional patterns in hearing 
impairment), a puretone threshold average of 53.75 and a 
speech discrimination of 100 percent, in the left ear, will 
result in level I hearing for that ear.  A puretone threshold 
average of 103.75 and a speech discrimination of 44 percent, 
in the right ear, will result in level X hearing for that 
ear.  Applying these values to the Table VII chart (with 
right ear being the "poorer" ear), a level X for the right 
ear, combined with a level I for the left ear, will result in 
a 10 percent compensation evaluation.  

Thus, the Board finds that the continuation of previously 
assigned 10 percent evaluation is proper based upon the July 
2002 VA fee-basis audiometric examination report, as 
mechanically applied to the relevant tables.  Evidence of 
record does not reflect impaired hearing acuity levels which 
would warrant the assignment of a higher evaluation for 
bilateral hearing loss.  

For the Time Period From January 7, 2005 to May 21, 2005

Applying the results of the January 2005 fee-based 
examination to the Table VI chart, a puretone threshold 
average of 60 and a speech discrimination of 88 percent, in 
the left ear, will result in level III hearing for that ear.  
A puretone threshold average of 96.25 and a speech 
discrimination of 36 percent, in the right ear, will result 
in level X hearing for that ear.  Applying these outcomes to 
the Table VII chart (with right ear being the "poorer" 
ear), a level X for the right ear, combined with a level III 
for the left ear, will result in a 20 percent compensation 
evaluation.  

Thus, the Board finds that the continuation of previously 
assigned 20 percent evaluation is proper based upon the 
January 2005 VA fee-basis audiometric examination report, as 
mechanically applied to the relevant tables.  Evidence of 
record does not reflect impaired hearing acuity levels which 
would warrant the assignment of a higher evaluation for 
bilateral hearing loss.  

For the Time Period From May 21, 2005 to August 1, 2007

Applying the results of the May 2005 VA audiometric 
examination to the Table VI chart, a puretone threshold 
average of 52.5 and a speech discrimination of 40 percent, in 
the left ear, will result in level VIII hearing for that ear.  
A puretone threshold average of 96.25 and a speech 
discrimination of 0 percent, in the right ear, will result in 
level XI hearing for that ear.  Applying these outcomes to 
the Table VII chart (with right ear being the "poorer" 
ear), a level X for the right ear, combined with a level III 
for the left ear, will result in a 70 percent compensation 
evaluation.  

Thus, the Board finds that the continuation of previously 
assigned 70 percent evaluation is proper based upon the May 
2005 VA audiometric examination report, as mechanically 
applied to the relevant tables.  Evidence of record does not 
reflect impaired hearing acuity levels which would warrant 
the assignment of a higher evaluation for bilateral hearing 
loss.  

Rating Reduction

Pursuant to a February 2005 rating, service connection was 
established for bilateral hearing loss with an evaluation of 
10 percent, effective from August 30, 2001, the rating was 
increased to 20 percent, effective January 7, 2005, the 
evaluation was increased to 70 percent, effective May 21, 
2005, pursuant to Diagnostic Code 6100. 

In November 2006, the Veteran underwent a fee-based VA 
audiometric examination.  Applying the results to the Table 
VI chart, a puretone threshold average of 56.25 and a speech 
discrimination of 94 percent, in the left ear, will result in 
level I hearing for that ear.  A puretone threshold average 
of 110 and a speech discrimination of 0 percent, in the right 
ear, will result in level XI hearing for that ear.  Applying 
these outcomes to the Table VII chart (with right ear being 
the "poorer" ear), a level XI for the right ear, combined 
with a level I for the left ear, will result in a 10 percent 
compensation evaluation.  

A January 2007 rating proposed reduction of the assigned 
evaluation for the service connected bilateral hearing loss 
to a 10 percent evaluation and detailed the criteria upon 
which the reduction was predicated.  Notice of the proposed 
reduction was issued on February 2007, providing the Veteran 
the opportunity for a personal hearing as well as a 60 day 
period within which he could submit evidence demonstrating 
why the reduction should not be made.  No additional evidence 
was submitted regarding the hearing loss.  Thereafter, 
pursuant to a May 2007 rating, the assigned evaluation was 
thereafter reduced to 10 percent, effective August 1, 2007.

The Veteran's representative, in a statement dated August 
2009, argues that the reduction was improper because medical 
evidence demonstrating sustained improvement to reduce a 
service connected disorder was not shown.  Reference is made 
to 38 C.F.R. § 3.344 which states that the provisions of that 
regulation requiring the demonstration of sustained 
improvement are for application in cases where the disability 
rating has been in effect for 5 years or more, which is not 
the present case.

In the context of the instant case, the remaining procedural 
steps that must be taken when a rating reduction is 
considered warranted are set forth at 38 C.F.R. § 3.105(e).  
Preliminarily, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will then be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  The 
procedural requisites of 38 C.F.R. § 3.105(e) appear to have 
been satisfied in this case.

The claims file contains a private treatment examination 
dated in June 2007; however, as previously noted, the Board 
is precluded from interpreting the markers shown on the 
graph.  Accordingly, the Board concurs that effective August 
1, 2007, the appropriate 10 percent evaluation was assigned, 
and the reduction was appropriate.

All Time Periods

The Board finds that the January 2005 and November 2006 
examinations, when read together, are adequate for rating 
purposes.  The January 2005 examiner provided an adequate 
description of the functional effect of the Veteran's hearing 
loss by noting that it caused him to feel dizzy, to listen to 
the television loudly, and to have words repeated during 
conversations.  The November 2006 examiner also noted that 
the Veteran's hearing loss caused dizziness.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) (symptoms provided 
adequate description of functional effect of hearing loss in 
an audiological examination report).  

The Board acknowledges the difficulties that the Veteran has 
with his bilateral hearing loss.  However, the ratings for 
hearing loss contemplate the difficulties experienced with 
such a disorder.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment. 38 C.F.R. § 4.10.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
his service-connected bilateral hearing loss disability that 
would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss from August 30, 2001 to January 7, 
2005 is denied. 

Entitlement to a rating in excess of 20 percent from January 
7, 2005 to May 21, 2005 is denied. 

Entitlement to a rating in excess of 70 percent for a 
bilateral heating loss from May 21, 2005 to August 1, 2007 is 
denied.  

Entitled to restoration of a 70 percent disability rating is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


